Citation Nr: 1528658	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  08-32 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

1.  Entitlement to service connection for headaches, to include as secondary to a service-connected double cyst formation in the upper occipital region.

2.  Entitlement to a disability rating in excess of 30 percent for a double cyst formation in the upper occipital region.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from November 1983 to November 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran was initially represented by the Georgia Department of Veterans Services.  In June 2012, the Veteran changed his representation to an agent, Joseph Davis; however, Joseph Davis later requested that his power of attorney be revoked in February 2013.  In July 2013, the Veteran appointed the Georgia Department of Veterans Services as his representative.

The Board remanded the case for further development in March 2010, August 2011, and January 2013.  The case has since returned to the Board for appellate review.

The Veteran testified at a hearing before the undersigned Veterans Lay Judge in February 2012.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.  The Veteran submitted additional evidence at the hearing in addition to a waiver of the Agency of Original Jurisdiction's (AOJ) initial consideration of the evidence.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the case in January 2013 to obtain an adequate medical opinion as to whether it is at least as likely as not that the Veteran's headaches had their onset in or were otherwise etiologically related to service, to include a head injury and cellulitis therein.  The remand also instructed the examiner to specifically address whether the Veteran's headaches were related his in-service diagnosis of dissecting cellulitis and his keloid scarring.

In February 2013, a VA examiner conducted an examination and opined that it was less likely as not that the headaches were incurred in service or caused by the claimed head injury, cellulitis, his keloid scarring, event, or illness.  The examiner added that it was at least as likely as not that the headaches were occurring from the Veteran's hypertension.  In her rationale, the examiner pointed to the Veteran's report that his headaches were occurring during active duty around the same time that he was diagnosed with hypertension and that he currently took hypertensive medication.  She explained that people with high blood pressure seem to suffer from more frequent and severe headaches as a result of a phenomenon called autoregulation and due to the side effects of hypertensive medications.

The examiner's rationale seems to be based on an inaccurate factual premise.  The examiner recorded in her medical history that the Veteran reported that he has had hypertension since 1986.  However, the Veteran previously stated that he did not have high blood pressure in 1986, and he first received a diagnosis for high blood pressure in 2003.  See February 2012 Statement in Support of Claim.  Indeed, his November 1983 blood pressure reading of 118/76, his recorded blood pressure of 124/88 in April 1986, and his measured blood pressure of 122/82 in September 1990 reflect that he did not have hypertension either before, during, or soon after active service.  The Board notes that, for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  The service treatment records also do not reflect a diagnosis of hypertension or documentation that he took any medication for hypertension during that period.

In addition, although the examiner apparently conceded that the Veteran had headaches during active service by attributing his reported in-service headaches to the hypertension that she believed to have manifested at that time, she went on to opine that his headaches were not incurred in active service.  As a result of these contradictory assertions, it remains unclear whether the Veteran's headaches had their onset during active service.  Moreover, the examiner provided no rationale for why his headaches were unrelated to cellulitis or keloid scarring.  Thus, a remand is required to obtain an adequate medical opinion that complies with the Board's prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that the Veteran is service-connected for a double cyst formation in the upper occipital region and receives a disability rating for his related scars.  In addition, the September 1990 service examination noted that the Veteran had a keloid formation on his scalp.  Thus, it appears that the Veteran's statements relating his headaches to his keloid scarring should be interpreted as a claim that his headaches are secondary to his double cyst formation.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  To date, the examiner has only provided an opinion on direct causation for keloid scarring.  As a result of this new theory of entitlement, the examiner must also provide an opinion on the aggravation prong of secondary service connection.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  

In addition, a May 2004 VA treatment record reported that the Veteran's application for disability benefits from the the Social Security Administration (SSA) was denied.  The claims file does not contain a copy of the decision to deny benefits or the records upon which that decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

The record also shows that the Veteran receives treatment from the Atlanta VA Medical Center and the Albany Stratton VA Medical Center.  Any outstanding treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for headaches.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.   The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Atlanta VA Medical Center and the Albany Stratton VA Medical Center dated since May 2015.

4.  After the preceding development is completed, the case should be referred to the February 2013 VA examiner (or if she is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of the Veteran's headaches.  

If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then address the following:

(a) The examiner should opine as to 

1) whether it is at least as likely as not that the Veteran's headaches manifested in service and 

2) whether it is at least as likely as not that the Veteran's headaches are otherwise related to his military service, to include any symptomatology therein.  

The examiner should consider the following:  1) the Veteran's statements that he has experienced chronic headaches since his head injury during active service in 1986; 2) the statement from the May 2012 Phoebe Family Medical Center record that the Veteran's headaches might be related to head injuries sustained in the military; 3) the Veteran's February 2012 statement that he did not have high blood pressure in 1986, and he first received a diagnosis for high blood pressure in 2003; 4) the service treatment records showing that his blood pressure was 118/76 in November 1983, 124/88 in April 1986, and 122/82 in September 1990; and 5) the Veteran's in-service diagnosis of dissecting cellulitis of the scalp.

(b) The examiner should state whether it is at least as likely as not that the Veteran's headaches were caused by his service-connected double cyst formation in the upper occipital region.  The examiner should consider the Veteran's statements that his headaches are related to his keloid scarring.

(c) The examiner should address whether it is at least as likely as not that the Veteran's headaches were aggravated by his service-connected double cyst formation in the upper occipital region.  The examiner should again consider the Veteran's statements that his headaches are related to his keloid scarring.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions and any other development deemed necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







